Exhibit 10.2
1/29/2010
AMERIGAS PROPANE, INC.
2000 LONG-TERM INCENTIVE PLAN
ON BEHALF OF AMERIGAS PARTNERS, L.P.

RESTRICTED UNIT GRANT LETTER
This RESTRICTED UNIT GRANT, dated December 31, 2009 (the “Date of Grant”), is
delivered by AmeriGas Propane, Inc. (the “Company”) to  ____________________
(the “Participant”).
RECITALS
The AmeriGas Propane, Inc. 2000 Long-Term Incentive Plan on Behalf of AmeriGas
Partners, L.P., as amended (the “Plan”) provides for the grant of restricted
units (“Restricted Units”) with respect to Common Units of AmeriGas Partners,
L.P. (“APLP”). A Restricted Unit is a phantom unit that represents the value of
one Common Unit of APLP. The Compensation/Pension Committee of the Board of
Directors of the Company (the “Committee”) has decided to grant Restricted Units
to the Participant on the terms described below.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1. Grant of Restricted Units. Subject to the terms and conditions set forth in
this Grant Letter and in the Plan, the Committee hereby grants to the
Participant a target award of  _____  Restricted Units (the “Target Award”). The
Restricted Units are contingently awarded and will be earned and payable if and
to the extent that the Performance Goals (described below) and other conditions
of the Grant Letter are met. The Restricted Units are granted with Restricted
Unit Distribution Equivalents (as defined in the Plan).
2. Performance Goals.
(a) The Participant shall earn the right to payment of the Restricted Units if
the Performance Goals described below are met for the Performance Period, and if
the Participant continues to be employed by the Company through December 31,
2012. The Performance Period is the period beginning January 1, 2010 and ending
December 31, 2012. The TSR goals and other requirements of this Section 2 are
referred to as the “Performance Goals.”

 

 



--------------------------------------------------------------------------------



 



(b) The Target Award level of Restricted Units and Restricted Unit Distribution
Equivalents will be payable if APLP’s Total Shareholder Return (TSR) equals the
median TSR of a peer group (referred to as the Comparison Group in the Plan) for
the Performance Period. The peer group is the group of master limited
partnerships that comprises the Alerian MLP Index as in effect as of the
beginning of the Performance Period; provided that if a company is added to the
Alerian MLP Index during the Performance Period, that company is not included in
the TSR calculation. A company that is included in the Alerian MLP Index at the
beginning of the Performance Period will be removed from the TSR calculation
only if the company ceases to exist during the Performance Period. The actual
amount of the award of Restricted Units may be higher or lower than the Target
Award, or it may be zero, based on APLP’s TSR percentile rank relative to the
companies in the Alerian MLP Index peer group, as follows:

          APLP’s TSR Rank       (Percentile)   Percentage of Target Award Earned
 
 
       
Highest
    200 %
90th
    175 %
75th
    150 %
60th
    125 %
50th
    100 %
40th
    50 %
less than 40th
    0 %

The award percentage earned will be interpolated between each of the measuring
points.
(c) TSR shall be calculated by the Company using the comparative returns
methodology used by Bloomberg L.P. or its successor at the time of the
calculation. The price used for determining TSR at the beginning and the end of
the Performance Period will be the average price for the 90-day period preceding
the beginning of the Performance Period (i.e., the 90-day period ending on
December 31, 2009) and the 90-day period ending on the last day of the
Performance Period (i.e., the 90-day period ending on December 31, 2012),
respectively. The TSR calculation gives effect to all dividends throughout the
three-year Performance Period as if they had been reinvested.
(d) The Target Award is the amount designated for 100% (50th TSR rank)
performance. The Participant can earn up to 200% of the Target Award if APLP’s
TSR percentile rank exceeds the 50th TSR percentile rank, according to the
foregoing schedule.
(e) At the end of the Performance Period, the Committee will determine whether
and to what extent the Performance Goals have been met and the amount to be paid
with respect to the Restricted Units. Except as described in Section 3 below,
the Participant must be employed by the Company on January 1, 2013 in order for
the Participant to receive payment with respect to the Restricted Units.
3. Termination of Employment or Service.
(a) Except as described below, if the Participant’s employment with the Company
terminates on or before December 31, 2012, the Restricted Units and all
Restricted Unit Distribution Equivalents credited under this Grant Letter will
be forfeited.
(b) If the Participant terminates employment on account of Retirement (as
defined in the Plan), Disability (as defined in the Plan) or death, the
Participant will earn a pro-rata portion of the Participant’s outstanding
Restricted Units and Restricted Unit Distribution Equivalents, if the
Performance Goals and the requirements of this Grant Letter are met. The
prorated portion will be determined as the amount that would otherwise be paid
after the end of the Performance Period, based on achievement of the Performance
Goals, multiplied by a fraction, the numerator of which is the number of
calendar years during the Performance Period in which the Participant has been
employed by the Company and the denominator of which is three. For purposes of
the proration calculation, the calendar year in which the Participant’s
termination of employment or service on account of Retirement, Disability, or
death occurs will be counted as a full year.
(c) In the event of termination of employment or service on account of
Retirement, Disability or death, the prorated amount shall be paid after the end
of the Performance Period, pursuant to Section 5 below.

 

2



--------------------------------------------------------------------------------



 



(d) The Committee may apply the Plan provisions applicable to transfers of
employment and reduction of responsibilities as the Committee deems appropriate.
4. Coordination with Severance Plan. Notwithstanding anything in this Grant
Letter to the contrary, if the Participant receives severance benefits under a
Severance Plan (as defined in the Plan) and the terms of such benefits require
that severance compensation payable under the Severance Plan be reduced by
benefits payable under this Plan, any amount payable to the Participant with
respect to Restricted Units and Restricted Unit Distribution Equivalents after
the Participant’s termination of employment shall be reduced by the amount of
severance compensation paid to the Participant under the Severance Plan, as
required by, and according to the terms of, the Severance Plan, if permitted by
section 409A of the Internal Revenue Code or an exception.
5. Payment with Respect to Restricted Units. If the Committee determines that
the conditions to payment of the Restricted Units have been met, the Company
shall pay to the Participant, between January 1, 2013 and March 15, 2013, Common
Units of APLP equal to the number of Restricted Units to be paid according to
achievement of the Performance Goals, provided that the Company may withhold
APLP Common Units to cover required tax withholding in an amount equal to the
minimum statutory tax withholding requirement in respect of the Restricted Units
earned.
6. Restricted Unit Distribution Equivalents with Respect to Restricted Units.
(a) Restricted Unit Distribution Equivalents shall accrue with respect to
Restricted Units and shall be payable subject to the same Performance Goals and
terms as the Restricted Units to which they relate. Restricted Unit Distribution
Equivalents shall be credited with respect to the Target Award of Restricted
Units from the Date of Grant until the payment date. If and to that extent the
underlying Restricted Units are forfeited, all related Restricted Unit
Distribution Equivalents shall also be forfeited.
(b) While the Restricted Units are outstanding, the Company will keep records in
a bookkeeping Account (as defined in the Plan) for the Participant. On each
payment date for a distribution paid by APLP on its Common Units, the Company
shall credit to the Participant’s account an amount equal to the Restricted Unit
Distribution Equivalents associated with the Target Award of Restricted Units
held by the Participant on the record date for the distribution. No interest
will be credited to any such account.
(c) The target amount of Restricted Unit Distribution Equivalents (100% of the
Restricted Unit Distribution Equivalents credited to the Participant’s account)
will be earned if APLP’s TSR rank is at the 50th TSR percentile rank for the
Performance Period. The Participant can earn up to 200% of the target amount of
Restricted Unit Distribution Equivalents if APLP’s TSR rank exceeds the 50th TSR
percentile rank, according to the schedule in Section 2 above. Except as
described in Section 3(b) above, if the Participant’s employment with the
Company terminates on or before December 31, 2012, all Restricted Unit
Distribution Equivalents will be forfeited.

 

3



--------------------------------------------------------------------------------



 



(d) Restricted Unit Distribution Equivalents will be paid in cash at the same
time as the underlying Restricted Units are paid, after the Committee determines
that the conditions to payment have been met. Notwithstanding anything in this
Grant Letter to the contrary, the Participant may not accrue Restricted Unit
Distribution Equivalents in excess of $500,000 during any calendar year under
all grants under the Plan.
7. Withholding. The Participant shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the payments under this Grant Letter.
8. Change of Control. If a Change of Control (as defined in the Plan) occurs
during the Performance Period, the outstanding Restricted Units and Restricted
Unit Distribution Equivalents shall be paid in cash in an amount equal to the
greater of (i) the Target Award amount or (ii) the award amount that would be
paid as if the Performance Period ended on the date of the Change of Control,
based on the Company’s achievement of the Performance Goals as of the date of
the Change of Control, as determined by the Committee. If a former Participant
is entitled to receive a prorated award for the Performance Period pursuant to
Section 3(b) above, the award will be the prorated portion of the amount
described in the preceding sentence. The Restricted Units and Restricted Unit
Distribution Equivalents shall be paid on the closing date of the Change of
Control.
9. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of
Restricted Units and Restricted Unit Distribution Equivalents are subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the APLP Common Units, (ii) changes in
capitalization of APLP and (iii) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
10. No Employment or Other Rights. The grant of Restricted Units shall not
confer upon the Participant any right to be retained by or in the employ of the
Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s employment at any time. The right of the Company to
terminate at will the Participant’s employment at any time for any reason is
specifically reserved.
11. No Unit Holder Rights. Neither the Participant, nor any person entitled to
receive payment in the event of the Participant’s death, shall have any of the
rights and privileges of a unit holder with respect to the APLP Common Units
related to the Restricted Units, unless and until certificates for APLP Common
Units have been issued to the Participant or successor.
12. Assignment and Transfers. The rights and interests of the Participant under
this Grant Letter may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. If the Participant dies, any payments to be made under
this Grant Letter after the Participant’s death shall be paid to the
Participant’s estate. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.

 

4



--------------------------------------------------------------------------------



 



13. Section 409A. This Grant Letter is intended to comply with the “short-term
deferral” exception to section 409A of the Internal Revenue Code.
14. Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
15. Notice. Any notice to the Company provided for in this Grant Letter shall be
addressed to the Company in care of the Corporate Secretary at the Company’s
headquarters, and any notice to the Participant shall be addressed to such
Participant at the current address shown on the payroll of the Company, or to
such other address as the Participant may designate to the Company in writing.
Any notice shall be delivered by hand, sent by telecopy or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service.
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Grant Letter, and the Participant has executed this
Grant Letter, effective as of the Date of Grant.

              Attest   AmeriGas Propane, Inc.    
 
           
 
  By:        
 
Assistant Secretary
     
 
Vice President and General Counsel    

I hereby acknowledge receipt of the Plan incorporated herein. I accept the
Restricted Units described in this Grant Letter, and I agree to be bound by the
terms of the Plan and this Grant Letter. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding on me
and any other person having or claiming a right under this grant.
_____________________
Participant

 

5